Citation Nr: 0943234	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include anxiety, depression, and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel






INTRODUCTION

The Veteran had active service from April 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a mental disorder, here 
anxiety, cannot be only a claim for one diagnosis and must 
considered a claim for all psychiatric disabilities.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the 
Board has restated the claim above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  He has been diagnosed with 
anxiety, depression, and PTSD since separating from service.  

The Veteran's first diagnosis of anxiety occurred within two 
months of his separation from service (on general VA 
examination dated in June 2005).  Anxiety is not a psychoses 
and is thus not covered by the presumption provisions of 
38 C.F.R. §§ 3.307 and 3.309.  However the Veteran contends 
that his diagnosis were caused by and are directly related to 
his service.  The Court has ruled that lay evidence must be 
considered where "(1) a layperson is competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed.Cir.2007); see also Davidson v. Shinseki, No. 
2009-7075 (Fed. Cir. Sept. 2009) (deciding that the testimony 
of a deceased Veteran's wife regarding a connection between 
the Veteran's suicide and anxiety or depression caused or 
aggravated by the Veteran's active service could not be 
disregarded simply because it was not accompanied by a 
"valid medical opinion").  

The Veteran is competent to report on the symptoms he has 
experienced and the duration of those symptoms.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Veteran has 
demonstrated a continuity of anxious and depressive symptoms 
since he separated from service.  He has been diagnosed with 
several psychiatric disorders.  He associates these disorders 
with his active service, but has not elaborated as to what 
occurred during service which may have caused him to 
experience anxiety, depression, or PTSD.  This must be 
explored upon remand. 

Additionally, the Veteran was afforded a VA examination in 
May 2005.  During the examination he was not diagnosed with 
any psychiatric disorder.  However, the Veteran claims that 
he demonstrated symptoms of anxiety while in service when he 
sought treatment for rapid and skipping heartbeats during an 
emergency room visit.  He was also diagnosed with anxiety in 
the month following his VA examination.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
a disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran suggests he had symptoms of these disorders 
during service, was diagnosed within months of his separation 
from service, and the Veteran has demonstrated a continuity 
of symptoms since separation, the Board must remand this case 
to afford the Veteran a VA examination to establish if any of 
his psychiatric disorders were caused or aggravated by active 
service

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology of 
any psychiatric disorders.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
Specifically the examiner should ask the 
Veteran the specific events or injuries in 
service which he believes may have caused 
or contributed to any of his psychiatric 
disorders.  
 
The examiner should opine as to whether it 
is at least as likely as not that any of 
the Veteran's psychiatric disorders are 
related to, had its onset during, or was 
permanently aggravated by his military 
service.  The examiner should comment on 
the Veteran and treating physicians' 
reports regarding the onset of any 
psychiatric disorders.  The examiner 
should pay particular attention to whether 
the Veteran displayed any possible 
symptoms of a psychiatric disorder during 
service, including his claims of rapid 
heart beats in July 2004.  The rationale 
for all opinions expressed should be 
provided in a legible report. 
 
2.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


